



EXHIBIT 10(l-1)
SEVERANCE AGREEMENT
THIS AGREEMENT dated as of October __, 2016, is made by and between EMCOR Group,
Inc., a Delaware corporation (the "Company"), and Maxine L. Mauricio
("Executive").
WHEREAS the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel;
and
WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of Executive to
her assigned duties;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Executive hereby agree as follows:
1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in Article 20 hereof.
2.    Company's Covenants Summarized. In order to induce Executive to remain in
the employ of the Company and its consideration of Executive's covenants set
forth in Article 6 hereof, the Company agrees, subject to the terms and
conditions hereof, to pay Executive the "Severance Payments" described in
Article 3 hereof and the other payments and benefits described herein in the
event Executive's employment with the Company is terminated under certain
circumstances. No amount or benefit shall be payable under this Agreement unless
there shall have been a termination of Executive's employment with the Company,
as described in Articles 3, 4 or 5 hereof. This Agreement shall not be construed
as creating an express or implied contract of employment, and, except as
otherwise agreed in writing between Executive and the Company, Executive shall
not have any right to be retained in the employ of the Company and the Company
may terminate Executive's employment at any time and Executive may terminate her
employment at any time.
3.    Severance Payments.

3.01.    Subject to Sections 6.04 and 6.05 hereof, the Company shall pay
Executive the amounts, and provide the benefits, described in this Article 3
(the "Severance Payments") upon the termination of Executive's employment with
the Company, unless such termination is by the Company for Cause, by reason of
death or Permanent Disability of Executive, or by Executive without Good Reason.

3.02.    In lieu of any further salary payments or bonuses to Executive for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to Executive (except as provided for in the Company’s
Long Term Incentive Plan), the Company shall pay to Executive (A) two times
Executive’s Base Salary in effect immediately prior to the occurrence of the
event or circumstance upon which the Notice of Termination is based, (B) an
amount equal to Executive’s target Non-Plan Award for the calendar year in which
her employment terminates, multiplied by a fraction (the “Applicable Fraction”),
the numerator of which is the number of days in such calendar year Executive was
an employee of the Company, and the denominator of which is 365, and (C) an
amount equal to the payment, if any, that Executive would have been paid in
respect of her Plan Award for the calendar year in which her employment
terminates had Executive been employed by





--------------------------------------------------------------------------------




the Company for the entire calendar year, multiplied by the Applicable Fraction;
provided, however, that the amount payable to Executive under clauses (B) and
(C) of this sentence shall not exceed, in the aggregate, the Applicable Fraction
multiplied by the maximum aggregate annual incentive award that could have been
payable to her for the year in which her employment terminates had she been
employed by the Company for the entire calendar year. Subject to the provisions
of Sections 6.04 and 6.05, the amount set forth in clause (A) of the immediately
preceding sentence shall be payable in advance in 8 equal quarterly installments
commencing with the Date of Termination and on each succeeding 90th day
thereafter, subject to Section 21(a); the amount set forth in clause (B) of the
immediately preceding sentence shall be payable in accordance with Section
21(a); and the amount set forth in clause (C) of the immediately preceding
sentence shall be payable, if at all, on the later of the date six months after
the date of Executive’s separation from service and the date when similar annual
incentive awards under the Company’s Key Executive Incentive Bonus Plan, or if
not then in effect, granted under any similar plan, (the “Plan) are paid to the
other senior executives of the Company who have remained in its employ
throughout such calendar year. For purposes of the foregoing, “Plan Award” shall
mean the award opportunity, if any, granted under the Plan (which award
opportunity is intended, to the extent applicable, to qualify for the
performance-based compensation exception under Section 162(m) of the Code), and
“Non-Plan Award” shall mean any other annual cash performance based incentive
award opportunity or opportunities to Executive (other than, for the avoidance
of doubt, under the Company Long Term Incentive Plan) for the calendar year in
which her employment terminates. Notwithstanding the foregoing, if Executive’s
employment terminates in a termination described in this Section 3.01 during a
calendar year before the terms of annual award opportunities for such year shall
have been established under the Plan or any other annual incentive program for
the year of termination, then for purposes of this Section 3.02 (a) her target
Non-Plan Award for such year of termination shall be deemed to be her target
Non-Plan Award for the immediately preceding calendar year, and (b) her Plan
Award for such year of termination shall be determined by assuming the same
dollar pay-out opportunities (expressed as a percentage of her then salary) as
Executive had under her Plan Award for the immediately preceding calendar year,
but with performance based on the Company performance goals established under
the Plan for the year of termination.

3.03.    In addition to the amounts described in Section 3.02 above, Executive
shall be entitled to receive:

    (a)    until 18 months from the Date of Termination, Executive (and, to the
extent applicable, Executive's dependents) shall continue to be covered, at the
Company's expense, under the Company's medical, dental and hospitalization
insurance plans and until 12 months from the Date of Termination, Executive
shall continue to be covered, at the Company's expense, under the Company's
group life and accidental death and dismemberment insurance plans; provided that
if Executive is provided with comparable coverage by a successor employer any
such coverage by the Company shall cease;

    (b)    all payments to which Executive has vested rights as of the Date of
Termination under any employee benefit, disability, insurance and similar plans
which provide for payments beyond the period of employment; and



2
        

--------------------------------------------------------------------------------




(c)    all unpaid amounts, as of the Date of Termination, in respect of any
bonus for any calendar year ending before the calendar year in which the Date of
Termination occurs, which would have been payable had Executive remained in the
Company's employ until such bonus would have been paid.
4.    Permanent Disability.

4.01.    The Company may terminate Executive's employment by reason of her
Permanent Disability, and in such case the compensation to which Executive is
entitled shall be paid through the last day of the month in which the notice is
given. In addition, in such case Executive shall be entitled to receive:
(a)    all unpaid amounts, as of the Date of Termination, in respect of any
annual incentive awards for any calendar year ending before the calendar year in
which such termination occurs, which would have been payable had Executive
remained in the Company’s employ until the date such annual incentive awards
would otherwise have been paid, plus an amount equal to Executive’s target
annual incentive awards for the calendar year in which her employment terminates
multiplied by a fraction, the numerator of which is the number of days in such
calendar year Executive was an employee of the Company and the denominator of
which is 365. Notwithstanding the foregoing, if Executive’s employment
terminates in a termination described in this Section 4.01 during a calendar
year before the terms of the annual award opportunities for such year shall have
been established for the year of termination, then for purposes of this Section
4.01 such target annual incentive awards shall be deemed to be those for the
immediately preceding calendar year;
(b)    for 18 months from the Date of Termination , Executive (and, to the
extent applicable, Executive's dependents) shall continue to be covered, at the
Company's expense, under the Company's medical, dental, hospitalization
insurance plans, and until 12 months from the Date of Termination Executive
shall continue to be covered, at the Company's expense, under the Company's
group life and accidental death and dismemberment insurance plans; provided that
if Executive is provided with comparable coverage by a successor employer any
such coverage by the Company shall cease; and
(c)    all amounts payable under the Company's disability plans, in accordance
with their terms.

4.02.    Nothing herein contained shall affect Executive's right to any benefits
that may accrue under the terms of any other Company benefit plans by reason of
Executive's Permanent Disability.
5.    Death.

5.01.    In the event of Executive’s death while an employee of the Company,
Executive’s estate or designated beneficiaries shall receive (i) payments of
Executive’s Base Salary for a period of three months after the date of death;
(ii) all unpaid amounts, as of the date of death, in respect of any annual
incentive awards for any calendar year ending before the calendar year in which
such death occurs, which would have been payable had Executive remained in the
Company’s employ until the date such annual incentive awards would otherwise
have been paid, plus an amount equal to (i) Executive’s target annual incentive
awards for the calendar year in which her death occurs multiplied


3
        

--------------------------------------------------------------------------------




by a fraction, the numerator of which is the number of days in such calendar
year Executive was an employee of the Company, and the denominator of which is
365; and (iii) any death benefits provided under the employee benefit programs,
in accordance with their terms. Notwithstanding the foregoing, if Executive’s
employment terminates in a termination described in this Section 5.01 during a
calendar year before the terms of annual award opportunities for such year shall
have been established for the year of termination, then for purposes of this
Section 5.01, such target annual award opportunities shall be deemed to be those
for the immediately preceding calendar year.

5.02.    Nothing herein contained shall affect Executive's rights to any
benefits that may accrue under the terms of any other Company death benefit plan
or life insurance policy or programs by reason of Executive's death.
6.    Confidential Information, Non-Competition, Non-Solicitation, etc.
6.01.    Executive hereby acknowledges and agrees that all personal property,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, and other documents, equipment and other Confidential
Information furnished to or prepared by Executive in the course of or incident
to her employment, belong to the Company and shall be promptly returned to the
Company upon termination of her employment with the Company. Executive agrees
not to disclose to any person (other than an employee or agent of the Company or
any affiliate of the Company entitled to receive the same) any Confidential
Information relating to the business of the Company and obtained by her while
providing services to the Company, without the consent of the Board, or until
such information ceases to be confidential. Nothing in this Agreement limits,
restricts or in any other way affects Executive’s communicating with any
governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity that do not constitute attorney-client privileged
information of the Company. Executive cannot be held criminally or civilly
liable under any federal or state trade secret law for disclosing a trade secret
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law, or (2) in a complaint or other
document filed under seal in a lawsuit or other proceeding. Notwithstanding this
immunity from liability, Executive may be held liable if the Executive
unlawfully accesses trade secrets by unauthorized means.
(a)    Upon termination of her employment by the Company, Executive shall be
deemed to have resigned from all offices and directorships then held with the
Company or any subsidiary or affiliate thereof.
(b)    Executive and the Company shall not (except as required by law) directly
or indirectly make any statement or release any information, or encourage others
to make any statement or release any information that is designed to embarrass
or criticize the other (or their respective employees, directors or
shareholders).








4
        

--------------------------------------------------------------------------------




6.02.    During the period of Executive's employment by the Company and for two
years following the Date of Termination, Executive shall not, in any state in
the United States where a member of the Restricted Group conducts business,
directly or indirectly own, manage, operate, conduct, control or participate as
a director, officer, employee, consultant, partner, or equity owner or
otherwise, in the ownership, management, operation, conduct or control, or
accept employment with, or be connected in any other manner with, any business
(a "Business") that is in competition with any member of the Restricted Group,
except for ownership of no more than 2% of the debt or equity securities of
corporations listed on a registered securities exchange, provided, however, that
a Business shall not be deemed to be in competition with any members of the
Restricted Group if (i) no more than 20% of the annual consolidated revenues of
such Business (based upon its most recently completed fiscal year) are
attributable to one or more business activities ("Incidental Competitive
Activity") that are in competition with any member of the Restricted Group and
(ii) Executive is not engaged, directly or indirectly, in such Incidental
Competitive Activity and has no direct or indirect responsibility for, or
oversight of, such Incidental Competitive Activity. Notwithstanding the
foregoing, the provisions of this Section 6.02 shall not apply if (A) in the
case of any Notice of Termination given by Executive for Good Reason or (B) in
the case of any Notice of Termination given by the Company without Cause,
Executive prior to the receipt of any Severance Payments or portion thereof
irrevocably and unconditionally waives in writing the right to receive any
Severance Payments and accompanies such waiver with an executed form of release
attached hereto as Appendix A which release is not thereafter revoked.
6.03.    For one year following the Date of Termination, Executive shall not
(without the prior written consent of the Company), either on her own behalf or
on behalf of any person, firm or company, directly or indirectly (a) solicit,
encourage or participate in soliciting or encouraging any customer or supplier
of any member of the Restricted Group, or any other person or entity to
terminate (or otherwise adversely alter) such person or entity's customer,
supplier or other relationship with such member of the Restricted Group, and/or
(b) hire any person who is at the time of the offer of employment, or within six
months prior to such offer was, an employee of any member of the Restricted
Group or encourage or participate in soliciting or encouraging any employee of
any member of the Restricted Group to terminate (or otherwise adversely alter)
such person's employment relationship with such member of the Restricted Group.
6.04.    As a condition of receiving payments and benefits under this Agreement,
Executive agrees to sign the form of release attached hereto as Appendix A.

6.05.    Executive and the Company agree that the covenants set forth in this
Article 6 are reasonable covenants under the circumstances, and further agree
that, if in the opinion of any court of competent jurisdiction, such restraint
is not reasonable in any respect, this Agreement shall be deemed modified to the
least degree necessary to make the Agreement reasonable and fully enforceable.
Executive agrees that any breach of the covenants contained in this Article 6
would irreparably injure the Company. Accordingly, Executive agrees that the
Company may, in addition to pursuing any other remedies it may have in law or in
equity, cease making any payments and/or providing benefits otherwise required
by this Agreement, including those provided for in Article 3 hereof, and obtain
an injunction against Executive from any court having jurisdiction over the
matter restraining any further violation of this Agreement by Executive.




5
        

--------------------------------------------------------------------------------




7.    Termination Procedures.
7.01.    Any purported termination of Executive's employment with the Company
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
Article 9 hereof. For purposes of this Agreement a "Notice of Termination", in
the case of termination for Cause, shall mean delivery to Executive of a copy of
a resolution duly adopted by the Board at a meeting of the Board called and held
for that purpose (after not less than 10 days notice to Executive ("Preliminary
Notice") and reasonable opportunity for Executive, together with Executive's
counsel, to be heard before the Board prior to such vote) finding, that in good
faith opinion of the Board, Executive was guilty of conduct constituting Cause
and specifying the particulars thereof in detail. The Board shall not later than
30 days after the receipt of the Preliminary Notice by Executive communicate its
findings to Executive. A failure by the Board to make its finding of Cause or to
communicate its conclusions within such 30-day period shall be deemed to be a
finding that Executive was not guilty of conduct constituting Cause.
7.02.    "Date of Termination", with respect to any purported termination of
Executive's employment, shall mean (a) if Executive's employment is terminated
for Permanent Disability, thirty (30) days after the Company shall have given
Executive a Notice of Termination for disability; provided that Executive shall
not have returned, within such 30-day period, to the full-time performance of
Executive’s duties, and (b) if Executive's employment is terminated for any
other reason, the date specified in the Notice of Termination (which, in the
case of a termination by the Company, shall not be less than thirty (30) days
(except in the case of a termination for Cause) and, in the case of a
termination by Executive, shall not be less than thirty (30) days nor more than
sixty (60) days, respectively, from the date such Notice of Termination is
given).
8.    No Mitigation; Generally No Offset. The Company agrees that, if
Executive's employment is terminated, Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Executive
by the Company pursuant to Article 3. Further, the amount of any payment or
benefit provided for in Article 4 (other than as provided in Sections 3.03(a)
and 4.01(b)) shall not be reduced by any compensation earned by Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by Executive to the Company or any of its
subsidiaries, or otherwise.
9.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
to Executive:

    20 Colonial Road
    Westport, CT 06880
to Company:
Anthony J. Guzzi
President and Chief Executive Officer
EMCOR Group, Inc.
301 Merritt Seven, 6th Floor
Norwalk, CT 06851


6
        

--------------------------------------------------------------------------------




Any such notice or communication shall be delivered by hand or sent certified or
registered mail, return receipt requested, postage prepaid, or by nationally
recognized overnight courier service, addressed as above (or to such other
address as such party may designate in a notice duly delivered as described
above), and the actual date of delivery or mailing shall determine the time at
which notice was given.
10.    Agreement to Perform Necessary Acts. Each party agrees to perform any
further acts and to execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.
11.    Separability; Legal Actions; Legal Fees. If any provision of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof, which shall remain in full force and effect. Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
that cannot be resolved by Executive and the Company, including any dispute as
to the calculation of Executive's benefits or any payments hereunder, shall be
submitted to arbitration in New York, New York in accordance with the laws of
the State of New York and the procedures of the American Arbitration
Association, except that if Executive institutes an action relating to this
Agreement, Executive may, at Executive's option, bring that action in any court
of competent jurisdiction. Judgment may be entered on an arbitrator(s) award in
any court having jurisdiction.
In addition to all other amounts payable to Executive under this Agreement, the
Company shall pay or reimburse Executive for legal fees (including without
limitation, any and all court costs and attorneys' fees and expenses) incurred
by Executive in connection with or as a result of any claim, action or
proceeding brought by the Company or Executive with respect to or arising out of
this Agreement or any provision hereof, unless, in the case of an action brought
by Executive, it is determined by an arbitrator or by a court of competent
jurisdiction that such action was frivolous and was not brought in good faith.
Such legal fees shall be paid or reimbursed by the Company to Executive from
time to time within five business days following receipt by the Company of
copies of bills for such fees and if the Company fails to make such payment
within such five day period, the Company shall pay Executive interest thereon at
the rate of 5% per annum. All other expenses relating to any arbitration or
court proceedings shall be paid by the Company.
12.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the heirs and representatives of Executive and the assigns and successors of
the Company, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by Executive (except by will or
by operation of the laws of intestate succession) or by the Company (any such
purported assignment by either shall be null and void), except that the Company
may assign this Agreement to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the stock, assets or business of the
Company.
13.    Amendment; Waiver. The Agreement may be amended at any time, but only by
mutual written agreement of the parties hereto. Any party may waive compliance
by the other party with any provision hereof, but only by an instrument in
writing executed by the party granting such waiver.
14.    Entire Agreement. Except as otherwise provided in the Continuity
Agreement dated the date hereof, as amended, between the Company and Executive
and any plans or programs providing for perquisites, options and/or other equity
grants otherwise provided to Executive, the terms of this


7
        

--------------------------------------------------------------------------------




Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment and/or termination of employment of
Executive by the Company. This Agreement shall not apply at all if the
Continuity Agreement is applicable to Executive due to a Change of Control.
15.    Death or Incompetence. In the event of Executive's death or a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to her estate or other legal
representative.
16.    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Article are in addition to the survivorship provisions of any
other Article of this Agreement.
17.    Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of New York without reference
to rules relating to conflicts of law.
18.    Withholdings. The Company shall be entitled to withhold from payment any
amount of withholding required by law.
19.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.
20.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
(a)    "Base Salary" shall mean Executive's regular basic annual rate of
compensation prior to any reduction therein under a salary reduction agreement
pursuant to Section 401(k) or Section 125 of the Code, and shall not include
(without limitation) cost of living allowances, fees, retainers, reimbursements,
bonuses, incentive awards, prizes or similar payments.
(b)    "Board" shall mean the Board of Directors of the Company.
(c)    "Cause" for termination by the Company of Executive's employment, shall
mean (a) an action by Executive involving willful malfeasance in connection with
her employment which results in material harm to the Company, (b) a material and
continuing breach by Executive of the terms of this Agreement which breach is
not cured within 60 days after Executive receives written notice from the
Company of any such breach or (c) Executive being convicted of a felony.
Termination of Executive for Cause shall be communicated by a Notice of
Termination given within six months after the Board both (i) had knowledge of
conduct or an event allegedly constituting Cause and (ii) had reason to believe
that such conduct or event could be grounds for Cause. For purposes of this
definition, no act, or failure to act, on Executive's part shall be deemed
"willful" unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive's act, or failure to act, was in the
best interest of the Company and its subsidiaries.




8
        

--------------------------------------------------------------------------------




(d)    "Change of Control" shall have that meaning set forth in the Change of
Control Agreement referred to in Article 14 hereof.
(e)    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.
(f)    "Company" shall mean EMCOR Group, Inc. and any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.
(g)    "Confidential Information" shall mean non-public information concerning
the financial data, strategic business plans, product development (or other
proprietary product data), customer lists, marketing plans and other non-public,
proprietary and confidential information of any member of the Restricted Group
or the customers of any member of the Restricted Group, that, in any case, is
not otherwise available to the public (other than by Executive's breach of the
terms hereof).
(h)    "Date of Termination" shall have the meaning stated in Section 7.02
hereof.
(i)    "Good Reason" for termination by Executive of Executive's employment
shall mean the occurrence (without Executive's express written consent) of any
one of the following acts, or failure to act, unless, in the case of any act or
failure to act described in clause (1), (2), (3) or (4) below, such act or
failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination by Executive given in respect thereof:
(1)    a reduction by the Company in Executive's Base Salary as in effect on the
date hereof or as the same may be increased from time to time except in
connection with a similar reduction in salary that is applicable to all senior
executives of the Company;


(2)    the failure by the Company or a subsidiary to pay to Executive any
portion of Executive's current compensation that is already earned and due;


(3)    the failure by the Company to obtain the assumption (either specifically
or by operation of law) of this Agreement by any successor or assign of the
Company or any person acquiring substantially all of the Company's assets; or


(4)    the termination of the Indemnity Agreement effective as of     the date
hereof between Executive and the Company.


Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder, but Executive shall only be considered to have terminated employment
for “Good Reason” if Executive gives a Notice of Termination within 90 days
after Executive becomes aware of the event or events constituting Good Reason.
(j)    "Notice of Termination" shall have the meaning stated in Section 7.01
hereof.
(k)    "Permanent Disability" shall be deemed to exist, if, as a result of
Executive's incapacity due to physical or mental illness, Executive shall have
been absent from her duties with the Company on a full-time basis for a period
of six (6) consecutive months.


9
        

--------------------------------------------------------------------------------




(l)    "Restricted Group" shall mean the Company, its subsidiaries and their
affiliates.
"Severance Payments" shall mean those payments described in Article 3 hereof.

21. Certain Tax Matters. The provisions of this Section 21 shall apply, where
applicable, notwithstanding any other provision of this Agreement to the
contrary. References herein to “Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) together with the
regulations and other applicable guidance thereunder.


(a)    Section 409A.


(i)    Delay in payment; other forms of payment. Any amounts payable under
Section 3.02(A) that would have been paid within the six-month period following
Executive's separation from service shall be accumulated and paid, and any
amounts payable under Section 3.02(B) or Section 4.01(a) shall be paid, six
months following Executive's separation from service or upon Executive's death
if earlier, unless at the relevant time Executive is no longer a specified
employee. Any amounts payable under Section 5.01(ii) or Section 5.01(iii) shall
be paid as soon as practicable after death and in all events by the end of the
calendar year in which death occurs or, if later, by the 15th day of the third
month following the date of death.


(ii)    Certain in-kind benefits and reimbursements. All in-kind benefits
required to be provided hereunder, and all reimbursements provided for herein,
shall be subject to and paid in accordance with the reimbursement/in-kind
benefit rules under Section 409A, including any related policies of the Company.


(iii)    Good Reason. In any case where Executive gives notice of “Good Reason”
under the last sentence of Section 20(i) above in respect of an act or omission
by the Company that is susceptible of cure, Executive’s Notice of Termination
shall specify a Date of Termination that is not less than thirty (30) days nor
more than ninety (90) days following the date of her Notice of Termination.


(iv)    Release. The release described in Section 6.04 shall be given, if it is
given at all, within sixty (60) days of Executive's separation from service.


(v)    Compliance with Section 409A. It is the mutual intent of the parties that
the payment terms under this Agreement comply with the requirements of Section
409A, and that they be construed accordingly.


















10
        

--------------------------------------------------------------------------------




(vi)    Definitions. For purposes of this Agreement, all references to
termination of employment, retirement, separation from service and similar or
correlative terms shall mean a "separation from service" (as defined at Section
1.409A-1(h) of the Treasury Regulations) from the Company and from all other
corporations and trades or businesses, if any, that would be treated as a single
"service recipient" with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations; and the term "specified employee" shall mean an individual
who is determined by the Company to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A. The Company may, but need not, elect in
writing, subject to the applicable limitations under Section 409A of the Code,
any of the special elective rules prescribed in Section 1.409A-1(i) of the
Treasury Regulations for purposes of determining "specified employee" status.
Any such written election shall be deemed part of this Agreement."

(b)    Continuation of Certain Coverage. In any case where the Company is
obligated to provide coverage under Section 3.03(a) or Section 4.01(b), the
Company at its option may provide such coverage directly under its own plans,
and, for the avoidance of doubt, shall provide such coverage on a basis that to
the extent permitted by applicable law is, in whole or in part, taxable or
nontaxable, provided, that any such coverage that can be provided on a
nontaxable basis shall be so provided unless the Company determines that to do
so would result in adverse tax consequences to Executive, to other current or
former employees of the Company or to the Company. If in the Company’s good
faith determination continued coverage under its own plans would be
impracticable notwithstanding diligent effort by the Company or would result in
adverse tax consequences to Executive, to other current or former employees of
the Company or to the Company, the Company may instead provide Executive with
cash in an amount such that Executive may obtain coverage under other insurance
policies providing coverage that is at least equivalent to the coverage under
the Company’s plans, including deductibles, co-payment percentages or amounts,
and maximum coverage amounts. Any provision of coverage, including cash payments
as herein provided, shall be accomplished in a manner that to the Company’s
satisfaction either complies with Section 409A or with the requirements for
exemption from Section 409A.

    IN WITNESS WHEREOF, the parties hereto have executed this amended and
restated employment agreement as of the date first above written.




11
        

--------------------------------------------------------------------------------




EMCOR GROUP, INC.


By:____________________________________
Anthony J. Guzzi
President and Chief Executive Officer



EXECUTIVE


____________________________________
Maxine L. Mauricio




12
        

--------------------------------------------------------------------------------




APPENDIX A
FORM OF RELEASE
For and in consideration of the payments and other benefits described in the
Severance Agreement dated as of October __, 2016, between EMCOR Group, Inc. (the
"Company") and me (the "Agreement"), and for other good and valuable
consideration, I hereby release the Company, its divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, officers,
directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the "Released Parties") from any and all claims of any kind which I now have or
may have against the Released Parties, whether known or unknown to me, by reason
of facts which have occurred on or prior to the date that I have signed this
Release (except a claim for the payments described in the Agreement). Such
released claims include, without limitation, any and all claims under federal,
state or local laws pertaining to employment, including the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et seq., the Fair Labor Standards Act, as amended, 29
U.S.C. Section 2601 et seq., and Connecticut General Statutes, Section 46a-60 et
seq., and any and all state or local laws regarding employment discrimination
and/or federal, state or local laws of any type or description regarding
employment, including but not limited to any claims arising from or derivative
of my employment with the Company and its subsidiaries, as well as any and all
claims under state contract or tort law.
I have read this Release carefully, acknowledge that I have been given at least
21 days to consider all of its terms, and have been advised to consult with an
attorney and any other advisors of my choice prior to executing this Release,
and I fully understand that by signing below I am voluntarily giving up any
right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement, and that neither the Company
nor any other person is obligated to make any payments or provide any other
benefits to me pursuant to the attached Agreement until 8 days have passed since
my signing of this Release without my signature having been revoked. Finally, I
have not been forced or pressured in any manner whatsoever to sign this Release,
and I agree to all of its terms voluntarily. Nothing in this Release or the
Agreement shall be construed to prohibit me from filing a charge with or
participating in any investigation or proceeding conducted by the federal Equal
Employment Opportunity Commission or a comparable state or local agency, except
that I hereby agree to waive my right to recover monetary damages or other
individual relief in any such charge, investigation or proceeding or any related
complaint or lawsuit filed by me or by anyone else on my behalf.


Notwithstanding anything else herein to the contrary, this Release shall not
affect: the obligations of the Company set forth in the Agreement or other
obligations that, by their terms, are to be performed after the date hereof
(including, without limitation, obligations to me under any stock option, stock
award or incentive plans or agreements or litigations under any person plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); obligations to indemnify me respecting acts or
omissions in connection with my service as an officer or employee of the Company
and its subsidiaries; or any right I may have to obtain contribution in the
event of the entry of judgment against me as a result of any act or failure to
act for which both I and the Company are jointly responsible.


13
        

--------------------------------------------------------------------------------




This Release, and the attached Agreement, are final and binding and may not be
changed or modified except in a writing signed by both parties.


14
        